444 F.2d 121
UNITED STATES of America, Appellee,v.John Edward BOSSI, Appellant.
No. 71-1043.
United States Court of Appeals, Ninth Circuit.
June 15, 1971.

Barry R. Hirschfield, Oakland, Cal., for appellant.
James L. Browning, Jr., U.S. Atty., F. Steele Langford, Chief, Criminal Division, John G. Milano, Asst. U.S. Atty., San Francisco, Cal., for appellee.
Before ELY, WRIGHT and KILKENNY, Circuit Judges.
PER CURIAM:


1
Appellant was indicted and convicted in a court trial for violation of 50 U.S.C. App. 462, refusing to submit to induction into the Armed Forces.  He appeals.  We affirm.


2
Appellant's sole assignment of error is that the local board's refusal to reopen his I-A classification to consider his late conscientious objector claim was a denial of due process and that Ehlert v. United States, 422 F.2d 332 (9th Cir. 1970), was wrongly decided.  Since the filing of appellant's brief, Ehlert has been affirmed by the United States Supreme Court, Ehlert v. United States, 402 U.S. 99, 91 S.Ct. 1319, 28 L.Ed.2d 625 (1971).


3
Affirmed.